Title: To George Washington from George Taylor, Jr., 17 October 1785
From: Taylor, George Jr.
To: Washington, George



Sir,
New York 17th October 1785

From a desire to give some information respecting my Success in Executing the Commands I had the Honor of receiving from, I have ‘till now delayed writing to Your Excellency, nor can I at present give any satisfactory account with respect to a conveyance for the Apples; not a Vessel at present, that I can find, being advertised to Sail for Virginia: But as your Excellency may wish to be informed of the manner in which I have disposed of the Letters committed to my Care, I have the Honor to give you the following account, Vizt.
On my arrival in Philadelphia I waited on the Honorable Doctor Franklin, to whom I delivered the Letter addressed to him—The one enclosed for his Grandson, he requested I would bring on with me, he having left Philadelphia for this Place a few days before, which I accordingly did, and delivered it to Mr

Franklin at the Office. The Letter for Mr Jay I also delivered on my arrival here, I enquired of him, agreeably to your Excellency’s desire, whether the Postage of Letters, by the Packet for Europe, was paid here, and was informed that it was not paid until their arrival in Europe. Your Excellency’s Letters for Paris will be forwarded with Mr Jay’s dispatches by the Packet, which I am told will Sail in three or four Days from this.
When in Philadelphia I made inquiry for Mr De Neufville and was told that he had come on to this Place; but on my repeating it here, I found that he had returned. I therefore took the Liberty of Lodging your Excellency’s Letter for that Gentleman with the Dutch Embassador, supposing, that it would have a much more direct and safe conveyance from him, than I could possibly give it.
I did myself the Honor to call on His Excellency the Governor and make your Excellency’s and Mrs Washington’s compliments to Mrs Clinton and himself—the former was then indisposed and has since been blessed with a Daughter.
Agreeable to your Excellency’s desire, I made the Governor acquainted with your Reason for not writing him by me—His Excelly told me that Business had prevented him from writing your Excellency the long Letter he promised on his return from the northward.
I shall delay the purchase of the Apples until I find a Conveyance, which I am informed is very uncertain at this Season—Your Excellency may rely, however, on their being sent, should a seasonable one offer.
Mr Hardy, late a Delegate in Congress from Virginia, died this Morning—He has not been confined to his bed, but I am informed he has long been in a weakly state of Health.
I do myself the Honor to enclose herewith, for your Excelly’s perusal, some late News Papers which contain all the News we have here. Permit me to present my most respectful compliments to Mrs Washington. I have the Honor to be, with every Sentiment of Respect, Your Excellency’s, Most obedient and Very humble servant,

Geo: Taylor, Junr

